EXHIBIT 21 National Penn Bancshares, Inc. National Penn Bancshares, Inc. NPB Capital Trust II NPB Capital Trust III NPB Capital Trust IV NPB Capital Trust V NPB Capital Trust VI National Penn Investment Company Christiana OREO LLC National Penn Bank, including its divisions and subsidiaries HomeTowne Heritage Bank (Division) KNBT (Division) Nittany Bank (Division) Institutional Advisors, LLC Link Financial Services, Inc. Link Abstract, L.P. – 80% owned by Link Financial Services, Inc. NPB Delaware, Inc. National Penn Wealth Management, N.A. National Penn Investors Trust Company (Division) National Penn Capital Advisors, Inc. RESOURCES for Retirement, Inc. (Division) National Penn Insurance Services, Group, Inc. Caruso Benefits Group, Inc. Higgins Insurance (Division) National Penn Management Services, LLC DFM Realty, Inc. KNBT Settlement Services, LLC
